Citation Nr: 0823098	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of a delimiting date of October 
1, 2003, for educational assistance benefits pursuant to 
Unites States Code, Title 38, Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1985, and from September 1987 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 dated and received in June 2006, the veteran 
requested a hearing at a local VA office before a member 
(Veterans Law Judge) of the Board (Travel Board or 
videoconference hearing).  There is nothing in the record to 
indicate that such requested hearing has been scheduled, or 
that he has withdrawn his request for such hearing.  See 
38 C.F.R. § 20.704(b),(e).  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

Schedule the veteran for either a Travel 
Board hearing or videoconference hearing 
(whichever the veteran elects) at the RO 
before a Veterans Law Judge of the Board, 
in accordance with the docket number of 
this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




